COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
ANTHONY G. BUZBEE, AND THE                                    No. 08-20-00138-CV
BUZBEE LAW FIRM,                                 §
                                                                 Appeal from the
                          Appellants,            §
                                                                41st District Court
v.                                               §
                                                            of El Paso County, Texas
ROBERTO CANALES, M.D. AND                        §
ROBERTO CANALES, M.D. P.A.,                                   (TC# 2020DCV0691)
                                                 §
                          Appellees.

                                         O R D E R

       The Court GRANTS the Appellants’ second motion for extension of time within which to

file the reply brief until January 29, 2021. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANTS’ REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ordered that Hon. Mark C. Walker, Appellants’ attorney, prepare the

Appellants’ Reply Brief and forward the same to this Court on or before January 29, 2021.

       IT IS SO ORDERED this 22nd day of January, 2020.


                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.


                                                 1